Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-14-00449-CV

         TEXAS DEPARTMENT OF INSURANCE – DIVISION OF WORKERS’
                           COMPENSATION,
                               Appellant

                                                 v.

                                        Ronald MENSCH,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-02326
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s Order Denying Plea to
the Jurisdiction filed by the Texas Department of Insurance, Division of Workers’ Compensation
is REVERSED and judgment is RENDERED dismissing Ronald Mensch’s claims against the
Texas Department of Insurance, Division of Workers’ Compensation.

        For good cause, costs of appeal are assessed against the party that incurred them. TEX. R.
APP. P. 43.4.

       SIGNED January 14, 2015.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice